DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/24/2022 has been entered. Claims 1-6 and 8-20 remain pending in the application. New claim 21 has been added to the application. Applicant’s amendments to the drawing have overcome each and every 112 rejection set forth in the Non-Final Office Action mailed 3/24/2022.

Response to Arguments
Applicant's arguments filed 06/24/2022, regarding the 35 USC 102 and 103 rejections of Claims 1-21 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that the amendment to claim 1 now makes it allowable (Page 7 Para 7), the examiner disagrees, pointing out that US Patent 6318426 by Thomas still reads on the amended portion of claim 1 (See detailed description of the rejection of claim 1 below).
Regarding Applicant’s assertion that the amendment to claim 8 makes claim 11 allowable (Page 8 Para 2), the examiner disagrees, pointing out that US Patent 6318426 by Thomas still reads on the amended portion of claim 8 (See detailed description of the rejection of claim 8 below).
Regarding Applicant’s assertion that the amendment to claim 16 now makes it allowable (Page 8 Para 3), the examiner disagrees, pointing out that US Patent 6318426 by Thomas still reads on the amended portion of claim 16 (See detailed description of the rejection of claim 16 below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-10, and 14-15 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by US Patent 6318426 by Thomas (Here forth “Thomas”).
Regarding claim 1, Thomas discloses: A vehicle protector comprising: 
an outer frame (Fig A, the outer frame includes the entire cover 100 over than the interior section portion); 
wherein said outer frame further comprises an inner perimeter (Fig A, the outer frame has an inner perimeter that defines the boundary between the outer frame and where the inner section pieces would go); 
an interior section comprised of at least one interior section piece (Fig A, the interior section can contain and number of interior section pieces 114 and 116); 
wherein said interior section further comprises an outer perimeter (Fig A, the interior section pieces 116 have an outer perimeter); 
wherein said outer perimeter of said interior section further comprises at least one interior section fastener (Fig A, where there is a hook and loop fastener 124 located on the outer perimeter of the interior section piece); 
wherein said at least one interior section piece has a seam (Column 2 lines 52-56, the interior pieces are stitched together at a seam);
wherein at least a portion of said seam comprises a securing mechanism (Column 2 lines 52-56, the seam contains stitching which behaves as a securing mechanism);
wherein said inner perimeter of said outer frame further comprises at least one outer frame fastener which mates with said at least one interior section fastener (Fig A, where there is a hook and loop fastener 124a located on the perimeter of the outer frame and allows for the mating of interior section pieces 116 fastener 124 to the outer frame fasteners 124a).

    PNG
    media_image1.png
    633
    863
    media_image1.png
    Greyscale

Fig A-Examiner Annotated Fig 1 of Thomas
Regarding claim 2, Thomas further discloses: wherein said at least one interior section fastener (Fig A, one of the fastener 124 of interior section piece 116) and said at least one outer frame fastener (Fig A, one of the fasteners 124a) are selected from the group consisting of magnetization, hole and projection, groove and projection, hook and loop (Column 3, lines 46-48), and combinations thereof.
Regarding claim 3, Thomas further discloses: further comprising a bottom surface, and wherein said bottom surface comprises features selected from the group consisting of projections, corrugation, bumps, ridges, divots, and combinations thereof (Column 2 lines 26-45 and Column 3 lines 7-14; Fig 1, Oregon Oxford Cloth is a nylon fabric made of nylon fibers; these fibers, as they are woven, naturally does not form a completely smooth surface, forming micro-bumps).
Regarding claim 6, Thomas further discloses: wherein said outer frame further comprises at least one fold line (Column 2 lines 26-45; as the material is a cloth, it contains multiple imaginary fold lines).
Regarding claim 8, Thomas discloses: A vehicle protector comprising: 
an outer frame (Fig A, the outer frame includes the entire cover 100 over than the interior section portion); 
wherein said outer frame further comprises an inner perimeter (Fig A, the outer frame has an inner perimeter that defines the boundary between the outer frame and where the inner section pieces would go); 
an interior section comprised of a plurality of interior section pieces (Fig A, the interior section can contain and number of pieces 114 and 116); 
wherein said plurality of interior section pieces each further comprise an outer perimeter (Fig A, the interior section pieces 116 have an outer perimeter); 
wherein each of said plurality of interior section pieces further comprises at least two interior section fasteners on said outer perimeter (Fig A, there are multiple interior section pieces 114 and 116 on the outer perimeter); 
wherein said inner perimeter of said outer frame further comprises at least one outer frame fastener (Fig A, where there is a hook and loop fastener 124a located on the perimeter of the outer frame); 
wherein at least one of said interior section fasteners mate with at least one of said at least one outer frame fastener (Fig A, where there is a hook and loop fastener 124a located on the perimeter of the outer frame and allows for the mating of interior section pieces 116 fastener 124 to the outer frame fasteners 124a); 
wherein at least one of said interior section fasteners from a first interior section piece mates with at least one of said interior section fasteners from a second interior section piece (Fig A, examiner is interpreting the first interior piece to include any of the interior pieces 116 in the first column and every other column after that. The second interior piece can be any of the interior pieces 116 in the second column and every other column after, between the columns containing the first interior pieces 116;  Fig 3-5, as all of the interior pieces are connected to each other, the first interior section piece mates with interior section fastener of a second section piece)
wherein said vehicle protector comprises multiple layers (Fig 1B, multiple layers can be seen including the cell foam 112  and fabric covering 113 and layer 106/104 that form the center and outer portions), each of said multiple layers having a different material composition than the next multiple layer (Column 3 lines 7-18, there are layers of different material composition).
Regarding claim 9, Thomas further discloses: wherein said at least two interior section fasteners (Fig A, two of the fastener 124) and said at least one outer frame fastener are selected from the group consisting of magnetization, hole and projection, groove and projection, hook and loop (Column 3, lines 46-48), and combinations thereof.
Regarding claim 10, Thomas further discloses: wherein said vehicle protector is comprised of a flexible material which can be bent to a desired shape (Column 2 lines 26-45 and Column 3 lines 7-14; Fig 1, Oregon Oxford Cloth is a nylon fabric which is flexible).
Regarding claim 14, Thomas further discloses: wherein the shape of said interior section pieces are selected from the group consisting of circle, triangle, square (Fig A, the interior section pieces are squares), rectangle, pentagon, hexagon, heptagon, octagon, nonagon, decagon, polygon, and combinations thereof.
Regarding claim 15, Thomas further discloses, wherein each of said interior section pieces further comprise a removing aid selected from the group consisting of handle, tab, extra fabric (Fig B), ejection spring, or combinations thereof.

    PNG
    media_image2.png
    187
    899
    media_image2.png
    Greyscale

Fig B- Examiner Annotated Figure 1B of Thomas

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of US Patent 7360820 issued to Tellez (Here forth “Tellez”).
Regarding claim 4, Thomas does not expressly disclose magnets. 
But Tellez discloses a similar vehicle protector wherein said bottom surface further comprises at least one magnet located within said features (Column 4 lines 13-21, there are magnetic strips located on the bottom surface of the protector).
It would have been obvious to a person having ordinary skill in the art having the teachings of Thomas and Tellez before them, when the application was filed, to have modified the vehicle protector of Thomas to include magnets on the bottom surface of the protector, as taught by Tellez, to advantageously secure the protector to the surface of the vehicle (Column 4 lines 17-19).
Regarding claim 5, Thomas does not expressly disclose magnets. 
But Tellez discloses a similar vehicle protector further comprising a bottom surface, and wherein said bottom surface is a magnet (Column 4 lines 13-21, there are magnetic strips located on the bottom surface of the protector).
It would have been obvious to a person having ordinary skill in the art having the teachings of Thomas and Tellez before them, when the application was filed, to have modified the vehicle protector of Thomas to include magnets on the bottom surface of the protector, as taught by Tellez, to advantageously secure the protector to the surface of the vehicle (Column 4 lines 17-19).
Regarding claim 11, Thomas does not expressly disclose magnets.
Tellez discloses a similar vehicle protector further comprising at least one fastening magnet which allows said vehicle protector to be removably attached to said vehicle (Column 4 lines 13-21, there are magnetic strips located on the bottom surface of the protector).
It would have been obvious to a person having ordinary skill in the art having the teachings of Thomas and Tellez before them, when the application was filed, to have modified the vehicle protector of Thomas to include magnets on the bottom surface of the protector, as taught by Tellez, to advantageously secure the protector to the surface of the vehicle (Column 4 lines 17-19).

Claims 16-20  is rejected under 35 U.S.C. 103 as being unpatentable by Thomas in view of US Patent 2646097 issued to Gaverth (Here forth “Gaverth”).
Regarding claim 16, Thomas further discloses a vehicle protector comprising: 
an outer frame (Fig A, the outer perimeter of the frame constitutes an outer frame) comprised of [Not taught: at least a first and second outer frame piece]; 
wherein said outer frame further comprises an inner perimeter (Fig A, the frame has an inner perimeter that defines the boundary between the outer frame and where the inner section pieces would go); 
an inner surface of said outer frame (Fig A and 9, the inner surface of the outer frame is the side of the outer frame that comes in contact with the car);
wherein said inner surface of said outer frame is a securing mechanism to the vehicle ( Fig 9, The inner surface of the outer frame is made of Oregon oxford cloth which has a certain degree of friction and weight that can stabilize it on the vehicle; when the protector is attached to the vehicle via straps 138, the inner surface behaves as a further securing mechanism);
 3an interior section comprised of at least one interior section piece (Fig A, the interior section can contain and number of pieces 116);
 wherein said interior section further comprises an outer perimeter (Fig A, the interior section pieces have an outer perimeter); 
wherein said outer perimeter of said interior section further comprises at least one interior fastener (Fig A, where there is a hook and loop fastener 124 located on the outer perimeter of interior section piece); 
wherein said inner perimeter of said outer frame further comprises at least one outer frame fastener which mates with said at least one interior fastener (Fig A, where there is a hook and loop fastener 124a located on the perimeter of the outer frame and allows for the mating of interior section pieces 116 fastener 124 to the outer frame fasteners 124a); 
[Not taught: wherein said at least said first and second outer frame pieces each further comprise at least one joining fastener which mate with one another].
But Thomas does not expressly first or second outer frame pieces with at least one joining fastener. 
Gaverth disclosing a similar vehicle protector with at least a first and second outer frame piece, wherein said at least said first (Fig 3, first section of the outer frame is made of parts 32 and 35) and second outer frame pieces (Fig 3, second section 36 is within the first section until zipper 57 is unzipped) each further comprise at least one joining fastener which mate with one another (Fig 3, second section 36 is within the first section until zipper 57 is unzipped and the second section comes out to increase the surface area of the outer frame; third section 36 is within the first section until zipper 58 is unzipped and the third section comes out).
It would have been obvious to a person having ordinary skill in the art having the teachings of Thomas and Gaverth before them, when the application was filed, to have modified the vehicle protector of Thomas to include first or second outer frame pieces on the outer frame with joining fasteners as taught by Gaverth, to advantageously expand and contract the cover to secure the cover around the vehicle.
Regarding claim 17, Thomas further discloses wherein said at least one interior fastener (Fig A, one of the fastener 124), said at least one outer frame fastener (Fig A, one of the fasteners 124a), and said at least one joining fastener are selected from the group consisting of magnetization, hole and projection, groove and projection, hook and loop (Column 3, lines 46-48), and combinations thereof.
Regarding claim 18, Thomas does not expressly the outer frame comprises three pieces with joining fasteners. 
Gaverth discloses a similar vehicle protector wherein said outer frame further comprises at least a first, second, and third piece, and wherein each of these pieces each further comprise at least one joining fastener which mates with at least two other pieces (Fig 3, second section 36 is within the first section until zipper 57 is unzipped and the second section comes out to increase the surface area of the outer frame and third piece 36 is within first section until zipper 58 is unzipped and the third section comes out).
It would have been obvious to a person having ordinary skill in the art having the teachings of Thomas and Gaverth before them, when the application was filed, to have modified the vehicle protector of Thomas to include joining fasteners that mate with at least two other outer frame pieces, as taught by Gaverth, to advantageously expand and contract the cover to secure the cover around the vehicle.
Regarding claim 19, Thomas further discloses further comprising at least a first and second interior section piece (Fig A, the interior section can contain and number of pieces 116), and wherein said inner perimeter of said outer frame further comprises at least a first and a second outer frame fastener (Fig A, the outer frame has multiple fasteners 124a) and wherein said outer perimeter of said least a first and second interior section piece each further comprises at least one fastener (Fig A, each of the interior section pieces 116 have one fastener 124).
Regarding claim 20, Thomas further discloses wherein said first outer frame fastener can mate with either said first or second interior section fastener (Fig A, the user can choose to mate the first or second interior section pieces 116 each with its own fastener 124a to the first outer frame fastener 124) and said second outer frame fastener can mate with either said first or second section interior fastener (As above, the first and second interior pieces are not mentioned in specification, so examiner is interpreting the first interior pieces include the interior pieces 116 in the first column and every other column after that. The second interior pieces are the interior pieces 116 in the second column and every other column after, between the columns containing the first interior pieces 116; Fig A, the user can choose to mate the first or second interior section pieces 116 each with its own fastener 124a to the second outer frame fastener 124).

Claims 12, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Thomas in view of US Patent 4216989 issued to Tackett (Here forth “Tackett”).
Regarding claim 12, Thomas does not expressly disclose a lock. 
Tackett discloses a similar vehicle protector wherein said protector further comprises a lock (Fig 1-2, a key lock, which is the definition of a deadbolt, is used to secure the vehicle protector to the car).
It would have been obvious to a person having ordinary skill in the art having the teachings of Thomas and Tackett before them, when the application was filed, to have modified the modified vehicle protector of Thomas to include a key lock, as taught by Tackett, to advantageously secure the protector to the surface of the vehicle.
Regarding claim 13, Thomas as modified above includes all limitations including wherein said lock is a deadbolt system (See detailed description in the rejection of Claim 12 above – “deadbolt”).
Regarding claim 21, Thomas further discloses: wherein said multiple layers comprise of an outer surface and an inner surface (Fig 1B, multiple layers can be seen including the cell foam 112  and fabric covering 113 and layer 106/104 that form the center and outer portions; all of the layers have an outer that faces away from the vehicle and an inner surface that faces towards).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8061761 issued to Sierra (Fig 1A: key lock to attach protective cover to vehicle);
US Patent 5497819 issued to Chiang (Fig 2: Outer frame with detachable interior piece).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733  

/DON M ANDERSON/Primary Examiner, Art Unit 3733